Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —pillow case with a U-shaped pocked—.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “with a with a” in line 1 and line 8 of the claim.  Please delete the repetitive words in each line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
Claim 1 recites the limitation "the neck pillow case" and “the pillow case”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which “pillow case” these terms are referring to. Is it the “pillow case” required in the preamble of the claim, the rectangular “pillowcase”, or the “pillow case with a U-shaped pocket”?
Claim 2 recites the limitation "can fit on any conventional pillow of any size.” This limitation is indefinite as it appears the number of possible sizes required from the claim are endless.
Claim 5 recites the limitation "the pillow case”.  There is insufficient antecedent basis for this limitation in the claim.  See rejection of claim 1 above for more detailed explanation.  Claim 5 further recites an additional “u-shaped neck pillow”. It appears Applicant intended to reference the previously recited “u-shaped neck pillow” in claim 1, but as currently written it could be interpreted as an additional “u-shaped neck pillow”.
Claim 6 recites the limitation "the pillow case”.  There is insufficient antecedent basis for this limitation in the claim.  See rejection of claim 1 above for more detailed explanation. Claim 6 further recites an additional “u-shaped neck pillow”. It appears Applicant intended to reference the previously recited “u-shaped neck pillow” in claim 1, but as currently written it could be interpreted as an additional “u-shaped neck pillow”.
Claim 7 recites the limitation "the pillow case”.  There is insufficient antecedent basis for this limitation in the claim.  See rejection of claim 1 above for more detailed explanation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams (US 2015/0230635).
Regarding Claim 1, Abrams discloses a pillow case (see at least Fig. 8) with a with a U-shaped pocket attached on the top of the pillow case to hold an additional pillow (see para. [0024])to elevate one's head to protect and enable longevity of hairstyles and eyelash extensions, while sleeping. Further, it provides support to the neck and all individuals who sleep in prone comprising: a rectangular bed pillowcase; a cylindrical u-shaped elevated neck pillow; wherein the neck pillowcase is built on/in to the outside of pillowcase (see para. [0024]). pillow case with a with a U-shaped pocket attached on the top of the pillow case Pillow case with additional neck pillow (see para. [0025]) to elevate one's head to serve different advantages related to the disclosure (see annotated Fig. 8 below).

    PNG
    media_image1.png
    506
    512
    media_image1.png
    Greyscale

Regarding Claim 2, as best understood, Abrams discloses a specially designed pillowcase and neck pillow which can fit on any conventional pillow of any size (see Figs. 8 and 12 which show particular dimensions designed to fit a specific pillow size).
Regarding Claim 3, Abrams discloses it can be used as one's own bed pillow for optimum personal comfort and is portable enabling its use at home or even during travelling (see Figs. 4, 8 , 10A/B).  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 4, Abrams discloses maneuverability to prevent and relieve neck and back soreness shall be advantages the user can reap with use of the neck pillow given in the pillow case (see abstract of Abrams).  The functional recitation that “ maneuverability to prevent and relieve neck and back soreness shall be advantages the user can reap with use of the neck pillow given in the pillow case” has not been given patentable weight because it is narrative in form.  In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set for in 35 USC § 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
Regarding Claim 5, Abrams discloses wherein the pillow case has u-shaped neck pillow with memory foam for use (see Claim 6 of Abrams).
Regarding Claim 6, Abrams discloses wherein the pillow case has u-shaped neck pillow with memory foam for use (see Claim 6 of Abrams). The u-shaped memory foam material will elevate one's head so the hair and/or eyelash extensions does not touch the pillow and user can have the advantage of retaining the hairstyle and same eyelash extension for extended period (see Fig. 4). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding Claim 7, Abrams discloses The pillow case product focuses specifically for individuals in a prone position during repose to support them for laying down as desired (see Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references in attached PTO-892 form, specifically US 2020/0022510 to Shokrian.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619